 Case 2:19-cv-10229-MWF-ADS Document 26 Filed 09/10/21 Page 1 of 1 Page ID #:1576




 1
                                                                          JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   SAMUEL FLORES-ALVARADO,                    Case No. 2:19-10229 MWF (ADS)

12                             Petitioner,

13                             v.               JUDGMENT

14   NEIL MCDOWELL, Warden,

15                             Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19   above-captioned case is dismissed with prejudice.

20

21   DATED: September 10, 2021        ____________________________________
                                      MICHAEL W. FITZGERALD
22                                    United States District Judge

23

24
